Reasons for Allowance
Claims 1-11 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:  “…wherein the first surface is electrically insulated from the second surface…”  
(Claims 2-11 are dependent on claim 1.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Response/Amendment, filed September 8, 2021, with respect to claims 1-11 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn (and the claims are allowed as stated above).
In line with applicant’s arguments, the cited reference Ikeda as modified by Hong and the present invention operate based on different principles.  
In one aspect, Ikeda as modified operates with two capacitive electrodes comprising one fixed electrode (4) and one floating electrode (3b) being a metal diaphragm (3b) welded along its circumference to a support body (2).  A pressure is sensed acting on the metal diaphragm (3b) by measuring a change in capacitance between the fixed electrode (4) and the floating electrode (3b), as the metal diaphragm (3b) flexes and a distance between the electrodes (4, 3b) becomes shorter or longer.
Whereas, in one aspect, the present invention operates with two capacitive electrodes comprising both floating electrodes (4, 5) being metal coatings (4, 5) on a diaphragm (4, 5, 6) secured along its circumference to a support body (2).  A pressure is sensed acting on the diaphragm (4, 5, 6) by measuring a change in capacitance between the floating electrodes (4, 5), as the diaphragm (4, 5, 6) flexes and 
As seen, Ikeda as modified fails to anticipate, and/or there is no reason for Ikeda as modified to have, two capacitive electrodes comprising both floating electrodes being metal coatings on the diaphragm (3b), wherein the first electrode on the diaphragm (3b) would be electrically isolated from the second electrode on the diaphragm (3b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 5:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        October 11, 2021